180 So.2d 282 (1965)
William F. LAMI
v.
STATE of Alabama.
1 Div. 318.
Supreme Court of Alabama.
November 18, 1965.
Collins, Galloway & Murphy, Mobile, for petitioner.
Richmond M. Flowers, Atty. Gen., and David W. Clark, Asst. Atty. Gen., opposed.
SIMPSON, Justice.
Petition of William F. Lami for certiorari to the Court of Appeals to review and revise the judgment and decision in Lami v. State, 180 So.2d 279 (1 Div. 4).
Writ denied.
LIVINGSTON, C. J., and GOODWYN, MERRILL and HARWOOD, JJ., concur.